COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Skyler Williams, derivatively on behalf of     §               No. 08-19-00255-CV
  Blackland Construction, Inc.,
                                                 §                  Appeal from the
                             Appellant,
                                                 §                368th District Court
  v.                                             §           of Williamson County, Texas

                                                 §               (TC# 16-0655-C368)
  James G. Miller; Abrielle O. Miller; and
  Blackland Construction, Inc.,                  §

                             Appellees.        §
                                             ORDER

       Appellee James G. Miller has filed with this Court a Notice of Suggestion of Bankruptcy

under Chapter 13 of the Bankruptcy Code. Pursuant to 11 U.S.C. § 362(a), any further action in

this appeal is automatically stayed. Under these circumstances, and for administrative purposes, it

is ORDERED that this appeal is removed from the Court’s docket and abated. The appeal will be

reinstated upon proper motion showing that the stay has been lifted and specifying the action

required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 13thday of November, 2019.


                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.